Citation Nr: 0012887	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-06 832A	)	DATE
	)
	)


THE ISSUES

1.  Whether a January 15, 1998 Board decision denying 
entitlement to service connection for emphysema contains 
clear and unmistakable error.

2.  Whether a January 15, 1998 Board decision denying 
entitlement to service connection for alcoholism contains 
clear and unmistakable error.

3.  Whether a January 15, 1998 Board decision denying an 
increased (compensable) evaluation for residuals of a 
fracture of the right wrist and hand contains clear and 
unmistakable error. 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.  In a statement received by the Board of 
Veterans' Appeals (Board) in May 1999, he submitted a claim 
alleging clear and unmistakable error (CUE) in a January 15, 
1998 Board decision, which denied entitlement to service 
connection for emphysema, entitlement to service connection 
for alcoholism, and entitlement to an increased (compensable) 
evaluation for residuals of a fracture of the right wrist and 
hand. 

The Board notes that, in a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) received in April 
1998, the veteran indicated that he was seeking compensation 
for severe chronic obstructive pulmonary disease (COPD) and 
alcoholism and was totally disabled.  This document, which 
raises a claim of entitlement to service connection for COPD 
and can be construed as a request to reopen his previously 
denied claim of entitlement to service connection for 
alcoholism and a claim for pension benefits, is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  In a decision issued on January 15, 1998, the Board 
denied entitlement to service connection for emphysema, 
entitlement to service connection for alcoholism, and 
entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right wrist and hand.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board on January 15, 1998, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error. 


CONCLUSIONS OF LAW

1.  The January 15, 1998 decision, in which the Board denied 
entitlement to service connection for emphysema, does not 
contain CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.1400, 20.1403 (1999).

2.  The January 15, 1998 decision, in which the Board denied 
entitlement to service connection for alcoholism, does not 
contain CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.1400, 20.1403 (1999).

3.  The January 15, 1998 decision, in which the Board denied 
entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right wrist and hand, does not 
contain CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the Board's January 15, 
1998 decision denying entitlement to service connection for 
emphysema, entitlement to service connection for alcoholism, 
and entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right wrist and hand is 
clearly and unmistakably erroneous.  Under 38 U.S.C.A. § 7111 
(West 1991 & Supp. 1999), the Board has, for the first time, 
been granted the authority to revise a prior Board decision 
on the grounds of clear and unmistakable error (CUE).  A 
claim in which review is requested under the new statute may 
be filed at any time after the underlying decision is 
rendered.  Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the 
Board's new authority applies to any claim pending on or 
filed after November 21, 1997, the date of enactment of the 
statute.  38 C.F.R. § 20.1400 (1999). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does 
not encompass the otherwise correct application of a statute 
or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has held that a finding that 
there is error "must be based on the record and the law that 
existed at the time of the prior . . . decision."  Russell 
v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993). 

In its January 15, 1998 decision, the Board dismissed the 
veteran's appeal on the basis that the veteran had not filed 
a timely substantive appeal with respect to the three issues 
noted on the first page of this decision.  The veteran 
essentially argues that the Board should not have dismissed 
his appeal and instead should have granted the benefits he 
was seeking on appeal at that time as emphysema and 
alcoholism were incurred in service and as his service-
connected right wrist and hand disorder is of greater 
severity than is reflected by the current evaluation. 

Regulations provide that a CUE motion must set forth clearly 
and specifically the alleged clear and unmistakable error or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (1999).  The Board 
finds that such a scenario is presented by the current case 
and the Board, for reasons set forth below, finds that a 
denial based on a failure to provide specific allegations of 
fact or law in the Board's January 15, 1998 decision is thus, 
appropriate in this case.  

The law and regulations that were in effect at the time of 
the January 15, 1998 decision still remain in effect and have 
not been amended.  They provide that appellate review is 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal filed after a statement of the case 
(SOC) has been furnished to the appellant.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1997).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The 60-day period may be extended for a reasonable period on 
request for good cause shown.  The request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) 
(1997).  A substantive appeal consists of a properly 
completed VA Form 9 (Appeal to Board of Veterans' Appeals) or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions the veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (1997). 

In its January 15, 1998 decision, the Board acknowledged the 
veteran's claim that he incurred emphysema and alcoholism in 
service and that his service-connected right wrist disability 
is compensably disabling.  However, it did not decide the 
merits of the veteran's claim.  Rather, it dismissed the 
claim on the basis that the veteran had initiated, but not 
perfected, an appeal of the RO's denial of service connection 
for emphysema and alcoholism and of a compensable evaluation 
for a right wrist and hand disability.  

In dismissing the appeal, the Board noted the following 
findings of fact: (1) the RO denied the veteran service 
connection for emphysema and granted him service connection 
and assigned him a zero percent evaluation for residuals of a 
fracture of the right wrist and hand on August 19, 1994; (2) 
the veteran was notified of this decision on August 30, 1994; 
(3) an NOD with the assignment of a zero percent evaluation 
for residuals of a fracture of the right wrist and hand was 
received by the RO on September 27, 1994; (4) an SOC on the 
issue of entitlement to a compensable evaluation for 
residuals of a fracture of the right wrist and hand was sent 
to the veteran on October 17, 1994; (5) an NOD with the 
denial of service connection for emphysema was received by 
the RO on December 19, 1994; (6) on August 3, 1995, the RO 
denied the veteran service connection for alcoholism; 
(7) the veteran was notified of this decision on August 7, 
1995; (8) an SOC on the issue of entitlement to service 
connection for emphysema was sent to the veteran on August 
15, 1995; (9) an NOD with the denial of service connection 
for alcoholism was received by the RO on September 27, 1995; 
(10) an SOC on the issue of entitlement to service connection 
for alcoholism was sent to the veteran on April 24, 1996; and 
(11) a substantive appeal with respect to any of the issues 
was not received by the RO prior to November 29, 1996.  

The Board has reviewed the pleadings submitted by the moving 
party.  The moving party appears to argue that the Board 
should not have dismissed his appeal on the basis of 
procedural/jurisdictional grounds, but rather should have 
granted service connection for emphysema and alcoholism on 
the basis that such disabilities were incurred in service and 
should have granted his claim for an increased evaluation 
because his right wrist and hand fracture residuals are of 
greater severity than is reflected by the current evaluation.  
The moving party, however, makes no specific allegation as to 
why the Board's dismissal of his appeal on grounds that that 
the veteran failed to file a timely substantive appeal 
constitutes CUE.  Based on a current review of the evidence 
of record, specifically, the dates that all of the pertinent 
documents were received, it is clear that, on January 15, 
1998, the Board correctly applied all pertinent facts of 
record.  The documents listed above were received on the 
dates noted and represent the only submissions received from 
the veteran during the time period at issue.  The Board was 
therefore correct to conclude that the veteran did not timely 
perfect an appeal of the RO's denial of service connection 
for emphysema and alcoholism and of a compensable evaluation 
for a right wrist and hand disability.  The Board correctly 
noted the applicable time limits involved as well as the 
correct dates for pertinent submissions and properly 
evaluated the evidence and provided adequate reasons and 
bases for its decision.  There is no evidence that the 
correct facts, as they were known at the time, were not 
before the Board on January 15, 1998, or that the Board 
incorrectly applied the law and regulations in effect on that 
date.  Essentially, the moving party's claim of CUE in this 
case consists of vague, non-specific allegations of error 
which are insufficient to satisfy the pleading requirements 
of 38 C.F.R. § 20.1404(b).  As such, the Board finds that no 
valid claim of CUE with respect to this determination has 
been raised.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, of either fact or law, in the 
January 1998 decision by the Board.  There are no meritorious 
contentions of error of fact or law in the decision in 
question.  In fact, the contention amounts to a disagreement 
with the outcome of this decision.  He has not set forth any 
basis for a finding of error or any indication why the result 
of this decision would have been manifestly different but for 
an alleged error.  Accordingly, in the absence of any 
additional allegations, the motion for revision of the 
decision must, therefore, be denied. 


ORDER

The motion for revision of the January 1998 Board decision on 
the grounds of CUE is denied. 



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals


 


